DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Response to Arguments
The examiner acknowledges that the amended claim set and specifications corrects the issues noted by the previous office action on (5-19-2022). All of the previous objections have been withdrawn.
Applicant's arguments and remarks filed (8-8-2022) have been fully considered but they are not persuasive.
Applicant argues…
Applicant’s arguments directed to the newly amended features that are not taught in James.
Wilhelm utilizes nozzle element 11 with a rotatable valve element 12. This nozzle element is not a piston, and in any event is not slidable, and is not guided displaceably in a housing of the nozzle unit as claimed. 
Applicant further argues that none of the other applied references make up for the deficiency of James as modified.
This is not found to be persuasive because…
The examiner agrees that James does not teach these newly amended features. The new limitations of claim 1 were previously addressed in the non-final rejection (5-19-2022) as claims 5-6 under James in view of Wilhelm.
As noted by the applicant in their remarks on (8-8-2022) Wilhelm discloses that the valve element is rotatable. As such, this rotation of the valve element involves the valve element’s contact surface (36) to slide against the interior housing the valve element (11) to close a nozzle channel (24), ([0040]). Additionally, ([0040]) teaches a blind hole 30 is formed, into which the correspondingly formed valve element 12 is inserted. ([0040]) Adding that a guide bolt 34 is also formed on the distribution head 33, about which the valve element 12 is mounted in the nozzle element 11 or the blind hole 30 in a completely rotatable manner. Furthermore, ([0040]) teaches that a thread 31 is provided in the blind hole 30, into which a threaded sleeve, not shown here, can be screwed for securing the valve element 12. As such, and as best seen in (Fig. 1) it is understood that the valve element 12 is a piston element that is inserted / housed into the blind hole 30 found within the housing the nozzle element 11, in a guided displaceable manner. 
This is unpersuasive because as explained above there was not found to be deficiency in James as modified.
                                                         Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Currently there is no mention in the specification regarding any angle, be it first or second and in relation to the connecting channels. Additionally, applicant’s drawings do not provide further clarity. As shown in applicant’s (Fig. 1) the connecting channels 6 & 7 are found to be at opposite angles, i.e. 45 degrees and 315 degrees, respectively. These angles are possible equal in magnitude i.e. ± 45 degrees. Additionally, it is advised that the applicant utilize “a first inlet channel with first angle…. A second inlet channel with a same/ different first angle” etc. to better distinguish and clarify the structure being claimed. Accordingly, for the purpose of examination the connection channels are understood to be equal in the angle’s magnitude but opposite in the direction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over James R. James (US-4,165,187, hereinafter James) and in further view of Wagner Wilhelm (DE-10-2011/002,880, hereinafter Wilhelm)Regarding claim 1, 	
A nozzle unit for a reaction moulding machine, 
comprising an inlet channel prepared for connection to a mixing head outlet and 
comprising a first dispensing nozzle, which is prepared for applying a reactive mixture and which is connected to the inlet channel in a first operating state, 
wherein a second dispensing nozzle which is connected to the inlet channel in a second operating state and which is likewise prepared for applying a reactive mixture; 
wherein a valve arrangement is configured to switch between the first operating state and the second operating state, 
wherein the valve arrangement has a piston having a first and a second connecting channel, 
wherein the piston is configured so that in a first valve position it connects the inlet channel via the first connecting channel with the first dispensing nozzle, and 
in a second valve position it connects the inlet channel via the second connecting channel with the second dispensing nozzle, 
wherein the piston is configured as a sliding piston and with a first longitudinal region, having the connecting channels, that is guided displaceably in a housing of the nozzle unit.
James teaches the following:
& b) (Col. 1, lines 31-34) teaches that the mixing head 26 has an outlet. 48 which communicates through a three-way valve 50 with a pair of branches 52,54 which terminate respectively in outlet nozzles 56,58. Where the various components, i.e. 48, 56, 52, 50, 54, 58 acts collectively as the applicant's nozzle unit. Where the outlet. channel 48 acts as applicant's inlet channel. 
From (Col. 2, lines 31-34) the nozzle 56 acts as applicant first dispensing nozzle. With the (Abstract) teaching that. the reactive fluids are furnished from separate tanks continuously to a mixing head.
From (Col. 2, lines 31-34} the nozzle 58 acts as applicant first dispensing nozzle. (Col. 3, lines 12--19) teaches that the duration of the dispensing through nozzle 58 is controlled by timer 82. When timer 82 times out, it shifts valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet 48 into branch 52. so that the mixture begins to dispense through nozzle 56 to the awaiting mold M on stationary conveyor 60.
(Col. 3, lines 12-19) teaches that the duration of the dispensing through nozzle 58 is controlled by timer 82. When timer 82 times out, it shifts valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet. 48 into branch 52 so that the mixture begins to dispense through nozzle 56 to the awaiting mold M on stationary conveyor 60.
Regarding Claim 1, James teaches the majority of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence, James is silent on details regarding the valve arrangement for the nozzle. In analogous art for a nozzle device and a method for applying a viscous adhesive mass, Wilhelm suggests details regarding the valve arrangement utilized, and in this regard Wilhelm teaches the following:
& i.) ([0040]) teaches a blind hole 30 is formed, into which the correspondingly formed valve element 12 is inserted. ([0040]) Adding that a guide bolt 34 is also formed on the distribution head 33, about which the valve element 12 is mounted in the nozzle element 11 or the blind hole 30 in a completely rotatable manner. Furthermore, ([0040]) teaches that a thread 31 is provided in the blind hole 30, into which a threaded sleeve, not shown here, can be screwed for securing the valve element 12. As such, and as best seen in (Fig. 1) it is understood that the valve element 12 is a piston element that is inserted / housed into the blind hole 30 found within the housing the nozzle element 11, in a guided displaceable manner
& h.) ([0043]) teaches that the nozzle elements 64 that are concentric to these bores 66 are subsequently formed in bores 27, each of which forms a valve seat 68 at their ends 67, which is formed in accordance with a tip 69 of the valve needle 65. The valve needles 65 are each designed to be movable along their longitudinal axis 70 so that, as shown in FIG. 9, the nozzle channel 26 can be opened and the nozzle channel 24 can be closed or the nozzle channels 23 to 26 can be opened or closed as desired. Furthermore, a supply channel 71 is formed in the nozzle element 64, which at its end 72 branches into the transverse bores 73 and 74 to the nozzle channels 23 to 26, shown schematically here. In this way, it becomes possible to control the distribution and application of adhesive mass through a respective position of the valve needles 65 and, if necessary, also to meter it. Where the nozzle element acts as applicant's piston, that has two channels 65 which act as applicant's first and second connect channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James. By utilizing a valve arrangement, as taught by Wilhelm. Highlighting, implementation of a valve arrangement as disclosed allows for the various nozzle channels to be opened and closed as desired, ([0043]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 12,
Wherein the housing contains first and second connecting passages connected to the first dispensing nozzle and second dispensing nozzle, respectively.
Regarding Claim 12, James teaches the majority of claim 1, as detailed above. In analogous art as applied above to claim 1 Wilhelm suggests details regarding the connecting passage arrangement utilized, and in this regard Wilhelm teaches the following:
As best depicted in (Fig. 1 & 9) the housing is found to comprise both a first (26) and second connecting passages (24) connected to their respective dispensing nozzles orifices (19 & 21).
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Wilhelm and in further view of Macosko et al. (US-4,189,070, hereinafter Macosko) or Alternatively, in view of Ramazzotti et al. (US-4,003,501, hereinafter Ramazzotti)
Regarding claim 2, 	
Wherein the first dispensing nozzle differs from the second dispensing nozzle in a nozzle opening cross-section.
Regarding claim 2, James as modified teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James as modified is silent on the dispensing nozzles comprising different cross section sizes. In analogous art for a machine for metering and mixing two or more liquids, which are rapidly reactive to form a solid polymer, immediately prior to the injection of the liquids into a molding machine and the machine is characterized by two or more  cylinders into which the liquid reactants are introduced, Macosko suggests details regarding implementing a the nozzles comprising different cross section sizes, and in this regard Macosko teaches the following:
(Col. 5, lines 35-End & Col. 6, lines 1--8) teaches the that the Reynolds number defines the ratio of the momentum of a stream to viscous effects caused by the viscous drag on the wall of the impingement jets or orifices. The liquids corning out of the orifices have some inertial momentum due to their velocities. They also have a viscosity and are dragging on the walls of the orifices as they try to come out. Specifically, the nozzle Reynolds number is defined by (Eqn. 1). Where D is the hydraulic diameter / diameter for a cylindrical nozzle. As such, it is conveyed from (Eqn. 1) that the nozzle diameter has an impact on the Reynolds number i.e. viscosity and drag felt by a fluid in the nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James as modified. By utilizing nozzles with various diameter for the cylindrical nozzle, as taught by Macosko. Highlighting, implementation of nozzles with various diameter for the cylindrical nozzles allows for tailoring the Reynolds number as defined as (Eqn. 'I), which is a measure of the viscosity and drag felt by a fluid in the nozzle, (Col. 5, lines 35--End & Col. 6, lines 1--8). Alternatively, and/or in addition to, the case law for result effective may be recited where, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, 	
Wherein the first dispensing nozzle differs from the second dispensing nozzle in a nozzle opening cross-section.
Regarding claim 2, James as modified teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence, James as modified is silent on the dispensing nozzles comprising different cross section sizes. In analogous art for a device which permits a plurality of fluids to be received in a mixing chamber simultaneously through nozzles from fluid input chamber, Ramazzotti suggests details regarding implementing nozzles comprising different cross section sizes, and in this regard Ramazzotti teaches the following:
(Col. 3, lines 12-23) teaches that a replaceable nozzle 44 communicates with and receives fluid from each input chamber 22. Plugs 45 in housing 11 close off chambers 22 and provide access to nozzles 44 so that they might be changed dependent on the particular fluids being mixed, Thus, nozzles 44 are replaceable so that the orifice diameter can be changed to balance the velocities of the fluid streams into a mixing chamber 46. Or, as would be evident to one skilled in the art, the nozzles could be replaced with a needle valve which would permit varying the size of the orifice. As such, it is understood that the nozzle diameter is understood to impact the velocities of the fluid streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James as modified. By utilizing dispensing nozzles comprising different cross section sizes, as taught by Ramazzotti. Highlighting, implementation of dispensing nozzles comprising different cross section sizes allows for tailoring the nozzles diameters such they the produce an ideal velocity in the fluid streams, (Col. 3, lines 12-23).Alternatively, and/or in addition to, the case law for result effective may be recited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, In re Boesch, 205 USPQ 215 (CCPA 1980).
C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Wilhelm and in further view of Scheidt et al. (US-2015/0,064,356, hereinafter Scheidt)
Regarding claim 3, 	
Wherein the first dispensing nozzle is configured as a round jet nozzle and/or the second dispensing nozzle is configured as a flat jet nozzle.
Regarding claim 3, James as modified teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James as modified is silent on first nozzle configured as a round jet nozzle and/or the second nozzle configured as a flat jet nozzle. A device and method for applying a reactive mixture comprised of at least two components to a substrate (41) having a spraying device (10) capable of generating a planar, fan-shaped spray jet (18) and a round spray jet (17), Scheidt suggests details regarding implementing two various types of jet nozzles, in particular a fan-shaped spray jet and a round spray jet, and in this regard Scheidt teaches the following:
([0025]) teaches that the spraying device 10 has a first mixing head 11 and a second mixing head 12. The first mixing head 11 is provided with a planar jet nozzle 14, which can generate a planar, fan-shaped spray jet 18. The second mixing head 12 is provided with a round jet nozzle 15 for purposes of generating a round spray jet 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James as modified. By utilizing a planar jet nozzle and a round spray jet 17, as taught by Scheidt. Highlighting, implementation of a planar jet nozzle 14, and a round spray jet 17 allows for a planar jet nozzle 14, which can generate a planar, fan-shaped spray jet 18 and a round jet nozzle 15 for purposes of generating a round spray jet 17. Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).D.) Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Wilhelm and in further view of Liangwei et al. (CN-2,353,768 Y hereinafter Liangwei)
Regarding claim 12,
Wherein the housing contains first and second connecting passages connected to the first dispensing nozzle and second dispensing nozzle, respectively.
James teaches the following:
As depicted in (Fig. 1) the housing is shown to comprise a first and second connecting passage, each passage is connected to a respective outlet. 
Regarding claim 12, James as modified teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James as modified is silent on utilizing multiple dispensing nozzles. In analogous art for a nozzle member assembly that implements a valve assemblage that provides a means for selecting between various nozzles that are found to be housed within the assembly of the extrusion nozzle structure, Liangwei suggests details regarding the implementation of multiple nozzle systems that can be automatically chosen or switch to, and in this regard Liangwei teaches the following:
([0034]) teaches that the structure contains two jetting ports 253, 254 and an overflow port, which can be automatically switched by the switching action of the plate valve 255. This allows for two different nozzle ejection functions, both of large nozzle jetting and small nozzle jetting. The small nozzles may be used to improve forming quality, such as for contours that need to be accurately formed. While a large nozzle is used for internal filling at the part level, which can greatly increase the forming speed. In this way, the contradiction between the forming speed and the forming quality often encountered in the rapid prototyping process can be better resolved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James as modified. By utilizing a multiple nozzle system that allows for choosing between different nozzles size, as taught Liangwei. Highlighting, implementation of a multiple nozzle system that allows for choosing between different nozzles size provides a means for choosing between a small and large nozzle that is tailored for different aspects, i.e. small nozzles may be used to improve forming quality, such as for contours that need to be accurately formed. While a large nozzle is used for internal filling at the part level, which can greatly increase the forming speed, ([0034])E.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over James, in view of Wilhelm in view of Liangwei and in further view of Thiele et al. (US-4,486,102, hereinafter Thiele)Regarding claim 13,
Wherein the connecting channels are positioned at a first angle away from one another, wherein the connecting passages are positioned at a second angle away from one another, 
wherein the first angle is equal to the second angle. 
James teaches the following:
As depicted in (Fig. 1) the valve includes connecting channels which are (at least in part) at least 180° from each other and also the housing includes connecting passages also at 180°.
Regarding claim 13, James as modified teaches the entirety of claim 1, namely an apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence. James as modified is silent on details regarding the angle at which the connection channels are placed in relation to one another. In analogous art for a mixing head utilized in the mixing of multicomponent mixtures, the mixing head comprising multiple orifices that can be regulated (open and closed selectively), the orifices lead to a mixing chamber and a hollow piston (7) can be moved back and forth as a means to control the component streams via an outlet tube, Thiele suggests details regarding the angle at which the connection channels are placed in relation to one another, and in this regard Thiele teaches the following:
(Col. 1, lines 59-63) teaches that the mixing of the components is affected by the relative movement of the surfaces forming the shearing gap, and the degree of mixing can be varied by choice of the angle of these mutually fitting surfaces relative to the piston axis. (Col. 2, lines 52-56) teaches that the mixing chamber wall 11 nearest the sprue corresponds roughly to the surface of a truncated cone, tapering uniformly towards the outlet orifice 4. The angle of inclination to the lengthwise axis of the hollow piston 7 is from 0 to 90°. Highlighting, (Fig. 2) shows an implementation of a multiple angle arrangement. As such, the angles utilized in the chamber are understood to impact the degree of mixing the is achieved. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for mixing reactive fluids and dispensing the resulting mixture into molds, the apparatus comprising a source for each of a plurality of fluids, a mixing head and means operable to furnish fluid thereto substantially continually from each of said sources for mixing, and valving being operable to direct a continuous flow of said mixture from said outlet to said nozzles in a predetermined sequence of James as modified. By utilizing a mixing device that comprises connecting channels are positioned away from each other at opposite angles that equal in magnitude, as taught by Thiele. Highlighting, implementation of comprises connecting channels are positioned away from each other at opposite angles that equal in magnitude provide a means for regulating the degree of mixing that is experienced by the components utilized, (Col. 1, lines 59-63)
                                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (WO-2020/220,215, hereinafter Huang) – it should be noted that this art is not considered previous art due to its filing date. However, Huang teaches in the (Abstract) that the invention disclosed is for a a spray head device, a spraying system, a movable platform and a spraying operation method therefor. The spray head device (100) comprises a first sub-spray head (110), a second sub-spray head (120) and a switch device (130), wherein the switch device (130) respectively communicates with a first water inlet nozzle and a second water inlet nozzle and controls liquid to be selectively sprayed by means of the first sub-spray head (110) or the second sub-spray head (120); and under conditions where there is the same hydraulic pressure of the liquid

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741